MEMORANDUM **
Ravinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal and relief under the Convention Against Torture (“Convention”). This petition for review is governed by 8 U.S.C. § 1252. We deny the petition for review.
We decline to review the IJ’s adverse credibility determination. Singh, through counsel, does not challenge the IJ’s dispos*163itive adverse credibility finding before this Court and, in the absence of argument, he has waived the issue. See Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir.1996).
For this reason, we do not consider Singh’s contentions regarding his eligibility for asylum, withholding of removal, and relief under the Convention. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.